Name: Council Regulation (EEC) No 4187/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for tobacco falling within code ex 2401 10 60 or ex 2401 20 60 of the combined nomenclature and originating in Yugoslavia (1988)
 Type: Regulation
 Subject Matter: political geography;  plant product
 Date Published: nan

 No L 400 / 30 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4187/ 87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for tobacco falling within code ex 2401 10 60 or ex 2401 20 60 of the combined nomenclature and originating in Yugoslavia ( 1988 ) for the quota should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas , in the light of these principles , allocation of the Community tariff quota among certain Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the real trend of the market for the products in question , the allocation should reflect the pro rata requirements of the Member States based on statistics of imports of the said products from Yugoslavia during the representative reference period and on the economic outlook for the quota period in question ; Whereas during the last three years for which statistics are available imports into the Member States were as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( 1 ), as supplemented by the Additional Protocol to that Agreement establishing new trade arrangements ( 2 ), provides that tobacco of the 'Prilep' type falling within code ex 2401 10 60 or ex 2401 20 60 of the combined nomenclature , originating in and coming from Yugoslavia , as specified in an Agreement in the form of an Exchange of Letters dated 11 July 1980 , is to be imported into the Community at a customs duty of 7% with a minimum amount levied of 13 ECU per 100 kilograms and a maximum of 45 ECU per 100 kilograms , within the limits of an annual Community tariff quota of 1 500 tonnes ; whereas such tobacco must be accompanied by a certificate of origin and authenticity; whereas the tariff quota in question should be opened for 1988 ; Whereas the customs duty levied under the above tariff quota is to be dismantled over the same periods and at the same rates as provided for in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas , within the limits of the above tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 3 ); (tonnes) Member State 1984 1985 1986 Benelux   70 Denmark    Germany 534 138 269 Greece    Spain n.c . n.c . 180 France   30 Ireland    Italy  850 664 Portugal n.c . n.c .  United Kingdom    Whereas , from 1 January 1988 , the nomenclature in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by using the combined nomenclature codes and Taric code numbers of the products concerned; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down Whereas during the last three years the products concerned were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas , under these circumstances , in the first phase , initial shares should be allocated only to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports actually take place in those Member States ; whereas these allocation arrangements will ensure the uniform levy of the applicable duties ; H OJ No L 41 , 14 . 2 . 1983 , p. 2 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p . 73 . Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume( 3 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . Official Journal of the European Communities No L 400 / 3131 . 12 . 87 is essential that the Member State concerned should return a significant proportion thereof to the Community reserve in order to prevent part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of those Member States which have used up their initial shares and any requirements which might arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quota would , in the present circumstances , be 67 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that anyMember State which has almost used up its initial quota share should draw an additional share from the Community reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas these initial and additional shares must be valid until the end of the quota period; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member State accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports into the Community of the following products originating in and coming from Yugoslavia shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Quota( tonnes ) Quota duty 09.1505 ex 2401 10 60 Unmanufactured tobacco ; tobacco refuse :  Tobacco , not stemmed / stripped :   Other :    Sun-cured Oriental type tobacco :  'Prilep' type tobacco  Tobacco , partly or wholly stemmed/ stripped:   Other :    Sun-cured Oriental type tobacco :  'Prilep' type tobacco 1 500 7% ad valorem with a minimum amount levied of 13 ECU per 100 kilo ­ grams and a maximum of 45 ECU per 100 kilograms net weight ex 2401 20 60 certain Member States ; without prejudice to Article 5 , the quota shares shall be valid until 31 December 1988 and shall be as follows : (tonnes) Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to Regulation (EEC) No 4150 / 87 . 2 . Import of this product must be accompanied by a certificate of authenticity issued by the competent Yugoslav authority and conforming with the model annexed to this Regulation . Article 2 Benelux 25 Germany 345 Spain 65 France 10 Italy 555 2 . The second part of the quota , amounting to 500 tonnes , shall constitute the reserve . 1 . A first part of the Community tariff quota referred to in Article 1 amounting to 1 000 tonnes shall be allocated among No L 400 / 32 Official Journal of the European Communities 31 . 12 . 87 charged against the Community quotas and of any portion of their initial share that they are returning to the reserve . 3 . If an importer gives notification of imminent imports of the product concerned into one of the other Member States and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserves have been used up as soon it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 3 1 . If a Member State has used 90 % or more of its initial quota share as specified in Article 2 ( 1 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after its inital quota share has been used up , a Member State has used up 90 % or more of its second share as well , it shall , using the procedure provided for in paragraph 1 and to the extent that the reserve so permits , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated share of the Community quota . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them . 3 . Member States shall charge imports of the products concerned against their quota shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its quota share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 8 At the request of the Commission , Member States shall inform it of imports of the product concerned actually charged against their quota share . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and Article 10 This Regulation shall enter into force on 1 January 1988 . 31 . 12 . 87 Official Journal of the European Communities No L 400 / 33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2 No ORIGINAL1 Exporter (name , full address , country) Exportateur (nom , adresse complÃ ¨te , pays) 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pavs de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee (name , full address , country) Destinataire (nom . adresse complÃ ¨te , pays) 7 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco Tabac 'Prilep' (CN Code ex 2401 10 60 and ex 2401 20 60) (Code NC ex 2401 10 60 et ex 2401 20 60) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight (kg) Poids net (kg) 1 1 Net weight (kg) ( in words) Poids net (kg) (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME Ã METTEUR I hereby certify that the tobacco described in this certificate is ' Prilep ' tobacco within the meaning of the Agreement . Je certifie que le tabac dÃ ©crit dans ce certificat est le tabac «Prilep » au sens de I accord . Place Lieu Date Date (Stamp and signature) (Cachet et signature )